Judgment, Supreme Court, Bronx County (Nicholas Figueroa, J.), rendered March 22, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing defendant, as a predicate felon, to an indeterminate term of 4 Vi to 9 years, unanimously affirmed.
The defendant was not entitled to a missing witness charge as to the partner of the undercover officer who conducted the "buy and bust” operation in which the defendant was arrested (People v Pugh, 166 AD2d 324). The defendant failed to demonstrate that the uncalled police witness would have offered something other than cumulative and non-material testimony concerning insignificant phases of the undercover operation (People v Ramos, 159 AD2d 596, Iv denied 76 NY2d 741). Concur — Rosenberger, J. P., Ross, Asch and Smith, JJ.